Citation Nr: 0431182	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-13 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of C6 fracture with postoperative bone graft.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which continued a 30 percent disability evaluation 
for residuals of a C6 fracture.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Further evidentiary development is needed under the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  

The veteran testified at a September 2004 hearing that his 
service-connected disability had worsened since the last VA 
examination of record performed three years earlier.  The 
limitation of motion in the cervical spine inhibited his job 
performance as a physical education teacher, ability to 
exercise, driving, and sleeping.  The veteran took OxyContin 
for the severity of the pain but declined to continue fearing 
addiction.  Sleeping became increasingly difficult due to the 
pain.  The veteran also reported that he experienced numbness 
and tingling in the left arm and side of his body.  

A private July 2002 medical report from Dr. Boggs noted the 
veteran's discs above and below the fusion were abnormal, 
though mildly so.  The veteran described upon being bumped 
unexpectedly, he developed a sudden, sharp, electric-like 
pain down his spine, with the left arm going numb.  Dr. Boggs 
stated that the veteran showed evidence of a residual spinal 
cord injury manifested by decreased strength, decreased 
coordination in the left upper extremity, as well as 
hypoalgesia to pin from mid-chest downward on the left side, 
and a generally stiff, woody gait.  

The veteran should be provided a comprehensive VA examination 
to assess all of his current symptoms.  As the veteran is 
service-connected for "residuals" of a cervical fracture, 
he should have a neurological assessment, and the standard 
physical examination for limitation of motion of joints.  

Because the veteran's examination may reveal other manifested 
residuals of the in-service injury, the RO should notify the 
veteran of all changed spine regulations during the appeal 
period (including those addressing intervertebral disc 
syndrome).  There is a revised rating schedule for diseases 
and injuries of the spine in effect prior to September 23, 
2002, subsequent revisions effective September 23, 2002, and 
subsequent revisions effective September 26, 2003.  

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should notify the veteran of 
all revised rating schedules for 
diseases and injuries of the spine 
relevant to the time period of the 
pending appeal.

2.  The veteran should be afforded a VA 
medical examination to determine the 
severity of his service-connected 
cervical spine disability.  The claims 
folder should be provided to the 
examiner for review in connection with 
the examination of the veteran.  The 
examiner should be requested to 
delineate all manifestations of the 
veteran's cervical spine disability, to 
include any loss of motion or 
neurological abnormalities, and comment 
on the severity of these 
manifestations.  The examiner should 
also comment on whether the veteran's 
service-connected cervical spine 
disability is productive of pain, 
weakened movement, excess fatigability, 
or incoordination on movement and, if 
so, the severity of such symptoms. 

3.  Then, the RO should readjudicate 
the veteran's increased rating claim.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




